[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON DEFENDANT'S MOTION TO MODIFY CHILD SUPPORT
In this matter the defendant mother seeks to modify an existing child support order of June 23, 1998 wherein inter alia the plaintiff father was obligated to pay as child support the weekly sum of $172. Plaintiff's current financial affidavit reflects the following:
  Gross weekly income             $  800.00 Overtime (less than 10 hours)      215.00
Total Weekly Gross              $1,115.00
Less allowable deductions as follows:
    Federal Tax                   $  212.00 F.I.C.A.                         85.00 State Tax                         50.00 Insurance                         15.00
-$  362.00
Net Weekly Income of Plaintiff              $  753.00
Defendant's Weekly Income:
    Gross                         $  560.00 Net                              421.00
  Total Weekly Income of the Parties                  $1,174.00 Total Child Support Obligation                         331.00 Health insurance provisions                             29.00
Total Child Support Obligation                      $  360.00 CT Page 15910
  Plaintiff's share of obligation (64%)                  230.00 Defendant's share of obligation (36%)                  130.00 Plaintiff's share minus health insurance ($29.00)      201.00
The court finds that there has been a substantial increase in plaintiff's weekly income since the entry of the existing child support order, and that the preceding computation exceeds by more than fifteen percent the present order. Plaintiff is ordered to pay as child support to defendant the sum of $201.00 weekly. Further, plaintiff is ordered to pay 50% of all agreed to activities of the two minor children up to $500.00 per year.
Plaintiff has expressed concerns that the overtime income stated on his affidavit will not continue in the future. The child support order reflects the court's acceptance and use of the incomes of both parties as stated on their financial affidavits. In the event there is a significant change in the weekly income of either party, the appropriate motions may be filed for consideration.
John D. Brennan Judge Trial Referee